Citation Nr: 0947920	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-05 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from January 1961 to November 
1981.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision, dated in November 
2005, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California. 



FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2005, as a result of 
drowning.  

2.  At the time of his death, the Veteran's service connected 
disabilities included residuals of fracture of the left tibia 
and fibula with limb shortening and residuals of fracture to 
the left femur.  

3.  A disability of service origin, specifically the 
residuals of fractures, is shown to have been causally 
related to and to have played a role in producing or 
hastening the Veteran's death.




CONCLUSION OF LAW

The Veteran's death was substantially or materially 
contributed to by the Veteran's service-connected residuals 
of fracture to the tibia and fibula and to the femur.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, given that this decision 
is favorable to the appellant and represents a complete grant 
of the benefit sought on appeal, the Board will dispense with 
a discussion of the VA's "duty to notify" and "duty to 
assist" obligations and proceed to the merits of the 
appellant's appeal.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  The cause of a 
Veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  This question will be resolved 
by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1). 

In the present case, the Veteran died as a result of drowning 
in a rain-swollen creek.  Prior to his death, the Veteran was 
rated at 40 percent for residuals of fracture of the left 
tibia and fibula with one and one-half inch shortening of the 
left lower extremity and 20 percent for residuals of fracture 
of the left femur.  The records indicate that the service-
connected disabilities resulted in pain, weakness, fatigue, 
instability, and lack of endurance in the left knee, for 
which he had been provided a knee brace, and fatigue and lack 
of endurance in the left ankle.  See, e.g., December 2001 VA 
examination record.

The appellant contends that the Veteran's death was the 
result of his service-connected residuals of fractures to the 
left tibia and fibula and the left femur.  She has reported 
that the Veteran was attempting to cross a rain-swollen creek 
when, due to the pain and instability caused by the residuals 
of the fractures, he fell into the creek and was unable to 
regain his footing.  She reports that she tried to drag him 
to safety, but she was unable to get him onto the river bank 
and had to let him go.  

A coroner's report reflects the accounts of two eye 
witnesses, the appellant and R.G.  Per the coroner's report, 
on December 30, 2004, the Veteran was trying to cross a 
creek, which was "running high and fast", when he lost his 
footing and fell into the creek.  The appellant reported that 
she tried to pull the Veteran to safety but was unable to do 
so and he was then pulled downstream.  

R.G. reported that after the Veteran fell, he was able to 
hold on to the rope long enough so that she and the appellant 
were able to get to him.  R.G. stated that she then lost 
grasp of the rope and was swept downstream.  She indicated 
that, at that time, the Veteran and appellant had reached the 
bank of the creek, but the Veteran reentered the water to try 
and help her.  R.G. reported that she was able to grab a 
branch and stop moving but she noticed the Veteran travelling 
downstream, apparently drowning.  R.G. stated that she 
grabbed the Veteran, pulled him into the bank, tied him to a 
branch, and attempted to revive him.  

Reports from the coroner and the police indicate that police 
then arrived to the scene, where they were able to locate 
R.G. but not the Veteran.  See January 2005 coroner's report; 
January 2005 police report.  The Veteran was discovered on 
January [redacted], 2005, about 100 yards downstream from where he was 
trying to cross the creek.  He was noted to be wearing a knee 
brace and to have a scarf tied between a strap on his back 
pack and roots on the creek bank.  After investigation, a 
coroner and forensic pathologist determined that the 
Veteran's manner of death was an accident and the cause of 
death was drowning.  See January 2005 coroner's report and 
pathologist's report.  

In March 2006, a private treating physician submitted a 
statement, in which he indicated that the Veteran's left knee 
condition "could definitely have contributed to the 
circumstances involved" with the Veteran's death, namely 
losing footing in a creek and being unable to regain his 
footing and extricate himself.  See March 2006 Fan statement.  
In support of this opinion, the physician noted that the 
Veteran had been diagnosed with severe left knee degenerative 
joint disease and left tibial malunion and that he used a 
left knee brace to help facilitate ambulation.  

In February 2007, the coroner submitted an addendum report.  
In the report, the coroner indicated that he had spoken with 
the appellant who provided him with "information 
(physician's report and VA report) about the [Veteran's] left 
leg".  He indicated that, based on these records, he 
determined that the Veteran had a posttraumatic orthopedic 
malformation of the left knee with a knee brace.  He noted 
that the case file demonstrated that the Veteran was wearing 
a knee brace at the time of the accident, and he stated that, 
"based on the information, it appear[ed] as if the problem 
with the left leg could have been a factor in what caused the 
accident to occur".  The coroner then completed an amendment 
to the death certificate, adding post-traumatic orthopedic 
malformation of the left knee with a knee brace as another 
"significant condition contributing to death but not 
resulting in the underlying cause" of death.  See February 
2007 coroner's addendum report; February 2007 amended death 
certificate.  

After review, the Board finds service connection warranted 
based on evidence that the service-connected residuals of 
fractures to the femur and the tibia and fibula materially 
contributed to the cause of death.  The appellant is 
competent to report her account of the Veteran's fall into 
the creek, and the Board finds her account consistent with 
the nature and severity of the service-connected residuals of 
fractures and the findings of the pathologist and coroner.  

The Board notes that R.G. provided an eye witness account 
which differed from the appellant's account.  It is unclear 
from R.G.'s account whether she actually saw the Veteran 
stand on the creek bank or just near the bank, however, and 
after reviewing all the evidence, to include the transcript 
of the appellant's hearing, the Board finds the appellant's 
version is credible and highly probative.  The Board also 
finds the coroner's opinion and the private physician's 
opinion that the service-connected residuals of fractures 
contributed to the Veteran's death highly probative.  The 
Board notes that these opinions are, by their nature, 
speculative since neither the coroner nor the private 
physician was at the scene.  The opinions are sufficiently 
based on medical expertise and the appellant's credible 
account of the scene, however, and giving the appellant the 
benefit of the doubt, the Board finds that service connection 
is warranted for the cause of the Veteran's death.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


